NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR MANUEL-TORRES,                            No.   19-71935

                Petitioner,                      Agency No. A088-717-682

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Hector Manuel-Torres, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal and denying his motion to terminate. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s continuous physical

presence determination. Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir.

2008). We review for abuse of discretion the denial of a motion to terminate and

we review de novo questions of law. Dominguez v. Barr, 975 F.3d 725, 734 (9th

Cir. 2020). We deny the petition for review.

      Substantial evidence supports the determination that Manuel-Torres failed to

establish ten years of continuous physical presence for cancellation of removal,

where the record includes two signed Form I-826s indicating that he accepted

administrative voluntary departure in lieu of removal proceedings in 2008 and

2011. See 8 U.S.C. § 1229b(b)(1)(A); Ibarra-Flores v. Gonzales, 439 F.3d 614,

618 (9th Cir. 2006) (alien’s acceptance of administrative voluntary departure

interrupts the accrual of continuous physical presence); Gutierrez, 521 F.3d at

1117-18 (requiring some evidence that alien was informed of and accepted the

terms of the voluntary departure agreement). Even assuming Manuel-Torres’s

testimony to be credible, his testimony does not compel a contrary conclusion. Cf.

Ibarra-Flores, 439 F.3d at 619-20 (insufficient evidence that alien knowingly and

voluntarily accepted voluntary departure where record did not contain the

voluntary departure form and alien’s testimony suggested that he accepted return

due to misrepresentations by immigration authorities).

      The agency did not abuse its discretion in denying Manuel-Torres’s motion


                                         2                                   19-71935
to terminate where his contention that the agency lacked jurisdiction over his

proceedings under Pereira v. Sessions, 138 S. Ct. 2105 (2018) is foreclosed by

Aguilar Fermin v. Barr, 958 F.3d 887, 889, 895 n.4 (9th Cir. 2020).

      As stated in the court’s September 18, 2019 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   19-71935